Title: To Thomas Jefferson from James Monroe, 9 January 1803
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Jany 9,
              1803
          
          I should have acknowledged the rect. of your favor containing a copy of yr. message to the congress before this had I not expected to have done it in person. It was my intention after remaining here as long, from the expiration of my late office, as was sufficient to make it known unequivocally to the publick that I was sincere in returning to the bar, to pass thro’ the federal city on my way to N. York & to have halted a day with my friends there. I contemplated that visit previous to one which I must make to the westward to look after some property which I possess in that quarter. But I find that the exertion necessary to carry me through the whole route is greater than I have reason to think I shall be able to make in the present state of my health. On that idea I decline for the present my visit to N. York with a view to attend to my interest to the westward whither I shall sit out in a few days by Albermarle. If my health permits me my return, and I have time to proceed to N. York & be back to the courts, I shall certainly do it. My present pursuits which are commanded by imperious considerations, will absorb much of the time and labour—which under other circumstances would be bestowed on publick subjects: but they will not diminish the interest which I have always taken in those subjects and in the success and welfare of my friend, to whom they are entrusted. That your future life may continue to be highly useful & honorable to your country & prosperous & happy to yourself is the wish of yr. sincere friend & servant
          
            Jas. Monroe
          
          
             11. since writing the above a professional incident has occurr’d wch. may probably draw me to Washington immediately, that is early next week
          
        